DETAILED ACTION
	Claims 1-19 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on March 25, 2021 has been acknowledged and has been entered into the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on March 25, 2021 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 112
Claims 11-20 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The Applicant has amended the claims and has traversed the rejection on the grounds that the claims as amended are fully supported by certain passages of the original disclosure.  However, the passages cited by the Applicant only provide a general disclosure of the genus.  In fact, the Examples teach that the complex is not emissive unless there is a tetra-substituted pyridine compound as the B component and/or a Mo8O-28- or W8O-28 polyoxometalate.  See instant Examples 1-5.  There is no teaching as to how changing the organic cation to another of the ring structures for B in claim 11, or where the polyoxometalate is not Mo8O-28- or W8O-28 would affect the crystal structure and the emissive properties of the potential resulting crystal.  Given the wide range of cations that are claimed as being used in the crystalline product, as well as any polyoxomolybdate, polyoxotungstate, polyoxochromate, or polyoxovanadate cluster as the anionic component, the Applicant has not demonstrated a 
Previous Claim Rejections - 35 USC § 102
Claims 11, 13, 15, 16, 19, and 20 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roman et al. (Journal of Crystallographic and Spectroscopic Research, 1987, 109-119).
The Applicant has deleted the anticipated subject matter, and the rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are drawn to compounds of the formula 
    PNG
    media_image1.png
    33
    112
    media_image1.png
    Greyscale
, wherein A is a protonated C3-C20 alkyl amine, B is a cationic portion of an organic salt selected from various nitrogen heterocycles,  x and y are less than or equal to 4, with the sum of x and y being equal to 4, and POM is a 
The instant disclosure only details compounds of the instantly claimed invention where A is an alkyl amine, B is a 1,2,4,6-tetrasubstituted pyridine, and POM is either Mo8O26 or W8O26.   While other potential organic cations are discussed in the disclosure, there is no information present as to how the structure and function would change of the genus as different organic cations for B are used.  Additionally, there is no disclosure of other polyoxometalate clusters for the instantly claimed genus.  The disclosed species only encompass a small subgenus of the instantly claimed genus.
The Applicant is reminded of the written description guidelines set out by the USPTO in MPEP 2163:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	While the genus is described by a generic formula, the generic formula is not sufficiently detailed to show that the Applicant was in possession of the full scope of the claimed invention at the time of filing.  Namely, that the definitions described above, while not being indefinite, are not sufficiently detailed in order to stand on their own as being adequately described.  Therefore, the “representative number of species” standard is used to determine whether the claims are adequately described.  MPEP 2163 goes on to describe what a "representative number of species" is:
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in Eli Lilly. Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
	The species described in the specification do not cover the entire genus such that it is a representative sample of the genus as the species are close together in structure and only describe an extremely small portion of the claimed genus.  Therefore, the claim lacks written description and is properly rejected under 35 U.S.C. 112(a) as the structure and function of the species described cannot be determined to be indicative of the large scope that is claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (Chemical Letters, 2013, 1400-1402).
Ito et al. teach tetrakis(dodecylammonium)beta-octamolybdate, which reads on the claims where x is 0, y is 4, A is a C12 alkyl amine, and POM is a Mo8O26 polyoxomolybdate cluster.  See Figure 1, max of between about 400 and about 435 nm.
Conclusion
Claims 11-19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626